DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/16/2021 has been entered.

Response to Arguments
The amendment filed on 03/16/2021 has been accepted and entered. Accordingly, Claims 1-3, 6-8, 10, 12-13 and 16-18 have been amended. 
Claims 1-20 are currently pending. 
Applicant’s arguments filed on 03/16/2021 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments do not apply to the new ground(s) in the current rejection.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4-6, 10-11, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. [hereinafter as Xie], US 2018/0234872 A1 in view of Choi et al. [hereinafter as Choi], US 2011/0190011 A1 further in view of Naim et al. [hereinafter as Naim], US 9,107,200 B1.                                                                                                             Regarding claim 1, Xie discloses wherein base station equipment (Fig. 2, [0062], "network device" (BTS or NodeB) base station equipment), comprising: a processor; and a memory that stores executable instructions that, when executed by the processor (Fig.11, element 510 "Processor'' and element 550 "Memory"; [0193]), facilitate performance of operations, comprising: transmitting a first indicator to a mobile device to indicate to the mobile device that the base station equipment supports flexible uplink and downlink pairing ([0005], Fig. 2 steps S101-S103, The network device determines the first sub-band and the second sub-band, sending, by the network device (NodeB), configuration information of the second sub-band to user equipment on the first sub-band, "corresponding first indicator'' and [0077], i.e. When the downlink service requirement is different from the uplink service requirement, division of the downlink sub band is different from division of the uplink sub-band and in Fig. 2 step S103 The network device (NodeB) sends the configuration information of the second sub-band on the first subband, corresponding to "flexible uplink and downlink pairing"); in response to the
transmitting, receiving, from the mobile device, a second indicator that indicates uplink sub-bands supported by the mobile device and downlink sub-bands supported by the mobile device ([0078], Fig. 2 step S104 After receiving the configuration information, of the second subband, sent by the network device, the user equipment communicates with the network device by using the second sub-band, corresponding "second indicator that UE supports first sub-bands and second sub-bands (FIG. 5 indicates multiple downlink sub-bands and uplink sub-bands)); and based on a determination that an uplink sub-band of the uplink sub-bands and a downlink sub-band of the downlink sub-bands are not contiguous and are asymmetric in bandwidth, selecting, from a first group of uplink and downlink sub-bands, the uplink sub-band and the downlink sub-band for a communication link with the mobile device ([0112], uplink sub-band division and downlink sub-band division are independent of each other, Configuration information of the downlink sub-band and configuration information of the uplink sub-band are also independently configured ... and Fig.6 [0131], a first group of uplink and downlink sub-bands and [0133]-[0138], i.e. The sub-band needs to be readjusted, and configuration information is re-delivered to the readjusted sub-band, to best adapt to a service requirement or a communication environment status of the system. This relates to sub-band reconfiguration, [0214]), wherein the selecting is further based on a load associated with the uplink sub-band and the downlink sub-band (Fig.1 [0064]-[0065], the physical layer basic parameter of the sub-band may be preconfigured or may be flexibly configured according to a status such as a service load status between an uplink sub-band and a downlink sub-band; [0072], [0167], [0183], [0207], [0234]).
	Even though Xie discloses wherein based on a determination that an uplink sub-band of the uplink sub-bands and a downlink sub-band of the downlink sub-bands are not contiguous and are asymmetric in bandwidth, selecting, from a first group of uplink and downlink sub-bands, the uplink sub-band and the downlink sub-band for a communication link with the mobile device but Xie does not expressly disclose sub-bands are not contiguous, in the same field of endeavor, Choi teaches wherein based on a determination that an uplink sub-band of the uplink sub-bands and a downlink sub-band of the downlink sub-bands are not contiguous and are asymmetric in bandwidth, selecting, from a first group of uplink and downlink sub-bands, the uplink sub-band and the downlink sub-band for a communication link with the mobile device (Fig.8 [0173]-[0174], selecting the uplink sub-band and downlink sub-band from component carriers frequencies for transmission/a communication link with the UE mobile terminal when determining the DL sub-bands and UL sub-bands are non-contiguous and asymmetrical in bandwidth/multi band).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Xie to incorporate the teaching of Choi in order to provide for the efficient control of radio resources.

	Even though Xie and Choi disclose wherein the selecting is further based on a load associated with the uplink sub-band and the downlink sub-band, in the same field of endeavor, Naim teaches wherein the selecting is further based on a load associated with the uplink sub-band and the downlink sub-band (Fig.2 Col 5 lines 40- 59, the selecting is further based on an uplink load across the frequency bands/sub-bands and a downlink load across the frequency bands/sub-bands and Fig.2-4 Col 8 lines 1-50, the selecting is further based on respective loads associated with the uplink frequency sub-bands and the downlink frequency sub-bands).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Xie and Choi to incorporate the teaching of Naim in order to provide for the radio resources usage more efficiently.
	It would have been beneficial to use RAN 12 which may select a frequency band for the uplink so as to balance the base station's uplink load across the three frequency bands and may select a frequency band for the downlink so as to balance the base station's downlink load across the three frequency bands as taught by Naim to have 

Regarding claim 2, Xie, Choi and Naim disclosed all the elements of claim 1 as stated above wherein Xie further discloses the first indicator comprises a second group of uplink sub-bands and downlink sub-bands supported by the base station equipment (FlGs. 3 and 4 are schematic diagrams of downlink sub-band division and uplink sub-band division in an FDD system; or FIG. 5 is a schematic diagram of a correspondence between an uplink sub-band and a downlink sub-band in an FDD system).

Regarding claim 4, Xie, Choi and Naim disclosed all the elements of claim 1 as stated above wherein Xie further discloses the downlink sub-band has a larger bandwidth than the uplink sub-band ([0112], uplink sub-band and a downlink sub-band are different bandwidth and different waveforms).

Regarding claim 5, Xie, Choi and Naim disclosed all the elements of claim 1 as stated above wherein Xie further discloses the downlink sub-band and the uplink sub-band are in different bands (abstract, uplink sub-band and a downlink sub-band are in different bands).

Regarding claim 6, Xie, Choi and Naim disclosed all the elements of claim 1 as stated above wherein Xie further discloses the selecting based on the load comprises selecting based on a first load of the uplink sub-band and a second load of the downlink sub-band ([0011], [0019], matching with a TTI based on first uplink sub-band and a second downlink sub-band).

Regarding claim 10, Xie discloses wherein a method, comprising: signaling, by base station equipment comprising a processor, to a user equipment, a master information block comprising an indication that the base station equipment supports flexible uplink and downlink pairing (see the rejection of claim 1, Fig. 2, Network device (NodeB) supports uplink and downlink paring, [0214]); receiving, by the base station equipment, an indication from the user equipment that indicates a group of uplink bands supported by the user equipment and a group of downlink bands supported by the user equipment (FIGs. 3 and 4 are schematic diagrams of downlink sub-band division and uplink sub-band division in an FDD system; or FIG. 5 is a schematic diagram of a correspondence between an uplink sub-band and a downlink sub-band in an FDD system, see the rejection of claim 1); and based on a determination that an uplink sub-band of the uplink sub-bands and a downlink sub-band of the downlink sub-bands are not contiguous and are asymmetric in bandwidth, selecting, by the base station equipment, the uplink band and the downlink band for a communication link with the user equipment (Fig. 6 is a schematic diagram of a correspondence between an uplink sub-band and a downlink sub-band in a TDD system; [0112], see the rejection of claim 1), wherein the selecting is further based on a load associated with a (Fig.1 [0064]-[0065], the physical layer basic parameter of the sub-band may be preconfigured or may be flexibly configured according to a status such as a service load status between an uplink sub-band and a downlink sub-band; [0072], [0167], [0183], [0207], [0234] and Fig.6 [0131], a first group of uplink and downlink sub-bands).
	Even though Xie discloses wherein based on a determination that an uplink sub-band of the uplink sub-bands and a downlink sub-band of the downlink sub-bands are not contiguous and are asymmetric in bandwidth, selecting, by the base station equipment, the uplink band and the downlink band for a communication link with the user equipment but Xie does not expressly disclose sub-bands are not contiguous, in the same field of endeavor, Choi teaches wherein based on a determination that an uplink sub-band of the uplink sub-bands and a downlink sub-band of the downlink sub-bands are not contiguous and are asymmetric in bandwidth, selecting, by the base station equipment, the uplink band and the downlink band for a communication link with the user equipment (Fig.8 [0173]-[0174], selecting the uplink sub-band and downlink sub-band for transmission/a communication link with the UE mobile terminal when determining the DL sub-bands and UL sub-bands are non-contiguous and asymmetrical in bandwidth/multi band). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Xie to incorporate the teaching of Choi in order to provide for the efficient control of radio resources.

	Even though Xie and Choi disclose wherein the selecting is further based on a load associated with a selected sub-band from a first group of uplink and downlink sub-bands, in the same field of endeavor, Naim teaches wherein the selecting is further based on a load associated with a selected sub-band from a first group of uplink and downlink sub-bands (Fig.2 Col 5 lines 40- 59, the selecting is further based on an uplink load across the frequency bands/sub-bands and a downlink load across the frequency bands/sub-bands and Fig.2-4 Col 8 lines 1-50, the selecting is further based on respective loads associated with the selected uplink frequency sub-bands and the selected downlink frequency sub-bands).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Xie and Choi to incorporate the teaching of Naim in order to provide for the radio resources usage more efficiently.
	It would have been beneficial to use RAN 12 which may select a frequency band for the uplink so as to balance the base station's uplink load across the three frequency bands and may select a frequency band for the downlink so as to balance the base 

Regarding claim 11, Xie, Choi and Naim disclosed all the elements of claim 10 as stated above wherein Xie further discloses further comprising: transmitting, by the base station equipment, a selection of the uplink band and the downlink band to the user equipment (abstract, transmitting configuration information of uplink sub-band and a downlink sub-band).

Regarding claim 15, Xie, Choi and Naim disclosed all the elements of claim 10 as stated above wherein Xie further discloses the downlink band has a larger bandwidth than the uplink band ([0112]-[0113], uplink sub-band and a downlink sub-band are different bandwidth and different waveforms).

Regarding claim 16, Xie discloses wherein a user equipment device (Fig 12 User Equipment), comprising: a processor (Fig. 12 Processor 680); and a memory (Fig. 12 Memory 620) that stores executable instructions that, when executed by the processor, facilitate performance of operations ([0223]), comprising: transmitting a first indicator to a base station equipment, wherein the first indicator indicates that the user equipment supports flexible uplink and downlink pairing; in response to the transmitting, receiving, from the base station equipment, a second indicator that indicates uplink sub-bands and (see the rejection of claim 1, claim 16 recites similar features from the prospective of a receiving device), wherein the selecting is further based on a corresponding load of a selected sub-band from a first group of uplink and downlink sub-bands (Fig.1 [0064]-[0065], the physical layer basic parameter of the sub-band may be preconfigured or may be flexibly configured according to a status such as a service load status between an uplink sub-band and a downlink sub-band; [0072], [0167], [0183], [0207], [0234] and Fig.6 [0131], a first group of uplink and downlink sub-bands).
	Even though Xie discloses wherein based on a determination that an uplink sub-band of the uplink sub-bands and a downlink sub-band of the downlink sub-bands are not contiguous and are asymmetric in bandwidth, selecting the uplink sub-band and the downlink sub-band for a communication link with the base station equipment but Xie does not expressly disclose sub-bands are not contiguous, in the same field of endeavor, Choi teaches wherein based on a determination that an uplink sub-band of the uplink sub-bands and a downlink sub-band of the downlink sub-bands are not contiguous and are asymmetric in bandwidth, selecting the uplink sub-band and the downlink sub-band for a communication link with the base station equipment (Fig.8 [0173]-[0174], selecting the uplink sub-band and downlink sub-band for transmission/a communication link with the UE mobile terminal when determining the DL sub-bands and UL sub-bands are non-contiguous and asymmetrical in bandwidth/multi band).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Xie to incorporate the teaching of Choi in order to provide for the efficient control of radio resources.
	It would have been beneficial to use the deployment scenario 800 which depicts a multi band, noncontiguous and asymmetric RF deployment scenario in UL/DL. The UL may be composed of three non-adjacent component carriers specified by the respective carrier frequencies. The DL may be composed of three non-adjacent component carriers specified by the respective carrier frequencies as taught by Choi to have incorporated in the system of Xie to improve the system capacity and the spectral efficiency. (Choi, Fig.8 [0173]-[0174] and Fig.10 [0180])
	Even though Xie and Choi disclose wherein the selecting is further based on a corresponding load of a selected sub-band from a first group of uplink and downlink sub-bands, in the same field of endeavor, Naim teaches wherein the selecting is further based on a corresponding load of a selected sub-band from a first group of uplink and downlink sub-bands (Fig.2 Col 5 lines 40- 59, the selecting is further based on an uplink load across the frequency bands/sub-bands and a downlink load across the frequency bands/sub-bands and Fig.2-4 Col 8 lines 1-50, the selecting is further based on respective/correspond loads associated with the selected uplink frequency sub-bands and the selected downlink frequency sub-bands).

	It would have been beneficial to use RAN 12 which may select a frequency band for the uplink so as to balance the base station's uplink load across the three frequency bands and may select a frequency band for the downlink so as to balance the base station's downlink load across the three frequency bands as taught by Naim to have incorporated in the system of Xie and Choi to provide an optimum combination of uplink and downlink characteristics. (Naim, Fig.1 Col 3 lines 7-24, Fig.2 Col 5 lines 40- 59 and Fig.2-4 Col 8 lines 1-50)

Regarding claim 17, Xie, Choi and Naim disclosed all the elements of claim 16 as stated above wherein Xie further discloses the first indicator comprises a second group of uplink and downlink sub-bands supported by the user equipment (FIGs. 3 and 4 are schematic diagrams of downlink sub-band division and uplink sub-band division in an FDD system; or FIG. 5 is a schematic diagram of a correspondence between an uplink sub-band and a downlink sub-band in an FDD system).

Regarding claim 19, Xie, Choi and Naim disclosed all the elements of claim 16 as stated above wherein Xie further discloses the operations further comprise: transmitting a selection of the uplink sub-band and the downlink sub-band to the base station ([0241], [0110], transmitting configuration information of uplink sub-band and a downlink sub-band).



Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. [hereinafter as Xie], US 2018/0234872 A1 in view of Choi et al. [hereinafter as Choi], US 2011/0190011 A1 in view of Naim et al. [hereinafter as Naim], US 9,107,200 B1 further in view of Kim et al. [hereinafter as Kim], US 10,314,074 B2.
Regarding claim 3, Xie, Choi and Naim disclosed all the elements of claim 2 as stated above wherein Xie further discloses the second group of uplink sub-bands and downlink sub-bands are indicated in a master information block ([0093] & [0214], group of sub-bands in system information).
	Even though Xie, Choi and Naim disclose wherein the second group of uplink sub-bands and downlink sub-bands are indicated in a master information block, in the same field of endeavor, Kim teaches wherein the second group of uplink sub-bands and downlink sub-bands are indicated in a master information block (Fig.7 Col 10 lines 34-59, the second group of UL sub-bands bandwidth configuration and DL sub-bands bandwidth configuration are indicated in a L-MIB master information block). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Xie, Choi and Naim to incorporate the teaching of Kim in order to provide a master information block (MIB) carrying core information for accessing a system.


Regarding claim 18, Xie, Choi and Naim disclosed all the elements of claim 17 as stated above wherein Xie further discloses the second group of uplink and downlink sub-bands are indicated in a master information block ([0093] & [0214], group of sub-bands in system information).
	Even though Xie, Choi and Naim disclose wherein the second group of uplink and downlink sub-bands are indicated in a master information block, in the same field of endeavor, Kim teaches wherein the second group of uplink and downlink sub-bands are indicated in a master information block (Fig.7 Col 10 lines 34-59, the second group of UL sub-bands bandwidth configuration and DL sub-bands bandwidth configuration are indicated in a L-MIB master information block).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Xie, Choi and Naim to incorporate the teaching of Kim in order to provide a master information block (MIB) carrying core information for accessing a system.



				Allowable Subject Matter
Claims 7-9, 12-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter: A search has been performed and no prior art of record has been found that solely, or in any reasonable combination, reads on claim 7 wherein the operations further comprise: monitoring a load of the uplink sub-band; and selecting a new uplink sub-band to replace the uplink sub-band in response to the load of the uplink sub-band being determined to exceed a defined load.
	The following is a statement of reasons for the indication of allowable subject matter: A search has been performed and no prior art of record has been found that solely, or in any reasonable combination, reads on claim 8 wherein the operations further comprise: monitoring a load of the downlink sub-band; and selecting a new .
	The following is a statement of reasons for the indication of allowable subject matter: A search has been performed and no prior art of record has been found that solely, or in any reasonable combination, reads on claim 9 wherein the selecting is based on reducing passive inter modulation interference in response to a detected passive intermodulation interference being determined to exceed a defined interference.
	The following is a statement of reasons for the indication of allowable subject matter: A search has been performed and no prior art of record has been found that solely, or in any reasonable combination, reads on claim 12 further comprising: monitoring, by the base station device, a load of the uplink band; and selecting a new uplink band in response to the load of the uplink band exceeding a defined load.
	The following is a statement of reasons for the indication of allowable subject matter: A search has been performed and no prior art of record has been found that solely, or in any reasonable combination, reads on claim 13 further comprising: monitoring, by the base station device, a load of the downlink band; and selecting a new downlink band in response to the load of the downlink band exceeding a defined load.
	The following is a statement of reasons for the indication of allowable subject matter: A search has been performed and no prior art of record has been found that solely, or in any reasonable combination, reads on claim 14 wherein the selecting is based on an estimated passive intermodulation interference of the uplink band and downlink band being less than a defined interference.
A search has been performed and no prior art of record has been found that solely, or in any reasonable combination, reads on claim 20 wherein the selecting is based on reducing passive intermodulation interference in response to a detected passive intermodulation interference being above a defined interference.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tian et al. (Pub. No.: US 2014/0126548 A1) teaches Dynamic Paging Channel Selection in a Machine-to-Machine Wireless Wide Area Network.

Baum et al. (Pub. No.: US 2005/0286547 A1) teaches Method and Apparatus for Accessing a Wireless Multi-Carrier Communication System.

Oh (Pub. No.: US 2012/0322455 A1) teaches Mobile Station Apparatus, Base Station Apparatus, Wireless Communications System, Communications Control Method, Communications Control Program, and Processor.

Nishio et al. (Pub. No.: US 2013/0003692 A1) teaches Base Station and Transmission Method. 

Minn et al. (Patent No.: US 10,511,430 B2) teaches Spectrum-Agile Multiple Input Multiple Output System and Capacity Adaptation between Uplink and Downlink. 

Kim et al. (Pub. No.: US 2011/0128942 A1) teaches Method for Transmitting Control Information about Downlink Multiple Carriers in a Wireless Communication System.

Sutton (Pub. No.: US 2012/0140802 A1) teaches Transmit Emission Control in a Wireless Transceiver. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/V.L/Examiner, Art Unit 2414   



/SAUMIT SHAH/Primary Examiner, Art Unit 2414